EXPENSE CAP/REIMBURSEMENT AGREEMENT This Agreement is entered into as of the 1st day of February, 2014 between Robert W. Baird & Co. Incorporated (the “Advisor”) and Baird Funds, Inc. (the “Corporation”), on behalf of the Baird LargeCap Fund (the “LargeCap Fund”), the Baird MidCap Fund (the “MidCap Fund”), and the Baird SmallCap Value Fund (the “SmallCap Value Fund”); the LargeCap Fund, MidCap Fund and SmallCap Value Fund are hereinafter referred to collectively as the “Funds” and individually as a “Fund”). WHEREAS, the Advisor desires to contractually agree to waive a portion of its advisory fee or reimburse the Funds’ operating expenses to ensure that the Funds’ total operating expenses do not exceed the levels described below. NOW THEREFORE, the parties agree as follows: The Advisor agrees that, for the term of this Agreement, it will reduce its compensation as provided for in the Investment Advisor Agreement between the Corporation on behalf of the Funds and the Advisor and/or assume expenses for the Fund to the extent necessary to ensure that each Fund’s total operating expenses, including interest expense and the fees and expenses incurred by a Fund in connection with a Fund’s investments in other investment companies, but excluding taxes, brokerage commissions and extraordinary expenses, do not exceed the following annual percentages of the average daily net assets attributable to the Fund’s Institutional Class and Investor Class shares: Institutional Class Investor Class LargeCap Fund
